Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/730,789 in response to an original application filed on 04/27/2022. Claims 1 - 20 are currently pending and have been considered below. Claims 1 and 13 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. A terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 - 20 of Patent 10,868,707 B1.
Although the claims are not identical, they are not patentably distinct from each other because claims 1 -20 of the patent and claims 1 – 20 of the instant application are obvious variations with minor differences. Thus, this is an obviousness-type double patenting rejection. The subject matter claimed in the instant application is disclosed in the referenced Patent, wherein the referenced Patent and the instant application are claiming common subject matter as follows:

Instant Application No. 17/730,789
     Claim 1: an integrated circuit comprising:
a network protocol stack configured to perform encapsulation or decapsulation of a message, wherein the message includes payload content defining a transaction; 
and a parsing and validation module configured to:
obtain a representation of the transaction,

Patent 10,868,707 B1
     Claim 1:  An integrated circuit comprising: a network interface configured to transmit frames on a network; a network protocol stack configured to: perform encapsulation of outgoing messages into outgoing frames;

a parsing and validation module configured to: receive outgoing representations of the outgoing messages, and perform one or more validation checks on the outgoing representations, wherein the outgoing representations define transactions that are functionally equivalent to corresponding transactions that are defined by payload content within the outgoing messages,
perform, in parallel to performance of the encapsulation or decapsulation, one or more validation checks on the representation of the transaction, and based on an outcome of the one or more validation checks on the representation of the transaction, determine whether to forward the message toward a destination.

wherein an outgoing representation of an outgoing message passing the one or more validation checks causes a corresponding outgoing frame to be provided to the network interface for transmission on the network, and wherein the outgoing representation of the outgoing message failing the one or more validation checks causes the corresponding outgoing frame to not be provided to the network interface for transmission on the network; 

wherein the one or more validation checks are performed in parallel to performance of the encapsulation.

and a control module configured to provide the outgoing messages to the network protocol stack and the outgoing representations to the parsing and validation module, 




Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in claim 1 of the instant application are encompassed by steps recited in claim 1 of the patent, respectively.  “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Talebi et al. (US 2020/0389835 A1) in view of Kim et al. (US 2020/0045583 A1).

Regarding claims 1 and 13, an integrated circuit comprising:
a network protocol stack [Figure 6, Ref # 605, Network Interface Controller “NIC”],  configured to perform encapsulation or decapsulation of a message, wherein the message includes payload content defining a transaction, [a network switch 105 encapsulate a data packet 115 with a delivery protocol header 120 to deliver the data packet 115 to a network switch 110, (Gross et al., Paragraph 47), “wherein the message (delivery protocol header) is encapsulated in data packet 115 and 120 (frame)], 
and a parsing and validation module, [Checksum verifier 620],  configured to:
obtain a representation of the transaction, [The checksum value verifier 620 reads the data in each received packet and computes a checksum value, (Gross et al., Paragraph 97), “ wherein the checksum verifier receives a packet that includes a representation “checksum”],
perform one or more validation checks on the representation of the transaction, [The checksum value verifier 620 then compares the value it generated with the value specified in the TCP header of the received packet. If the values match, then the fidelity of the data in the packet is validated. Otherwise, the data of the packet is deemed corrupted and will be discarded, (Gross et al., Paragraph 97)],
and based on an outcome of the one or more validation checks on the representation of the transaction, determine whether to forward the message toward a destination, [The checksum value verifier 620 then compares the value it generated with the value specified in the TCP header of the received packet. If the values match, then the fidelity of the data in the packet is validated. Otherwise, the data of the packet is deemed corrupted and will be discarded, (Gross et al., Paragraph 97)],
Gross et al. fails to explicitly teach in parallel to performance of the encapsulation or decapsulation,
Chopra et al. further teaches that the packet processor 60 evaluates the unsecured data and generates packet handling information that is inserted into an appropriate field of a packet, (Chopra et al., Paragraph 17), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gross et al. by including that parallel to performance of the encapsulation or decapsulation, (Chopra et al., Paragraph 97), in order to append packet handling information "in the clear" ahead of security related information in a packet to be sent over a security-unaware Layer 2 network to optimize wide area network deployments, (Chopra et al., Paragraph 11).

Regarding claims 2 and 14, the integrated circuit wherein when the one or more validation checks on the representation of the transaction pass, the network protocol stack forwards the message toward the destination, [The checksum value verifier 620 then compares the value it generated with the value specified in the TCP header of the received packet. If the values match, then the fidelity of the data in the packet is validated. Otherwise, the data of the packet is deemed corrupted and will be discarded, (Gross et al., Paragraph 97)].

Regarding claims 3 and 15, the integrated circuit wherein when at least one or the one or more validation checks on the representation of the transaction fail, the network protocol stack does not forward the message toward the destination, [The checksum value verifier 620 then compares the value it generated with the value specified in the TCP header of the received packet. If the values match, then the fidelity of the data in the packet is validated. Otherwise, the data of the packet is deemed corrupted and will be discarded, (Gross et al., Paragraph 97)].

Regarding claims 4 and 16, the integrated circuit wherein when at least one or the one or more validation checks on the representation of the transaction fail, the network protocol stack discards the message, [The checksum value verifier 620 then compares the value it generated with the value specified in the TCP header of the received packet. If the values match, then the fidelity of the data in the packet is validated. Otherwise, the data of the packet is deemed corrupted and will be discarded, (Gross et al., Paragraph 97)].

Regarding claims 5 and 17, the integrated circuit wherein the network protocol stack performs encapsulation of the message, and wherein forwarding the message toward the destination comprises providing, by the network protocol stack, the message to a network interface for transmission, [Paragraph 59, wherein the switch controller sends a data packet to network interface controller 210].

Regarding claims 6 and 18, the integrated circuit wherein the network protocol stack performs decapsulation of the message, and wherein forwarding the message toward the destination comprises providing, by the network protocol stack, the message to a hardware bus for transmission to a computing device, [One type of switch is formed of at least one network interface controller, dedicated circuits that perform switching functions, and the software switch controller that controls and directs the circuits to perform the functions, (Gross et al., Paragraph 44)].

Regarding claim 7, the integrated circuit of claim 1, wherein the network protocol stack and the parsing and validation module are implemented as a field-programmable gate array (FPGA), [the switch controller is implemented in hardware, e.g., processing unit(s) that include a Field Programmable Gate Array (FPGA), an ASIC, or various other electronic components for executing instructions that are stored on the processor, (Gross et al., Paragraph 50)].

Regarding claim 8, the integrated circuit of claim 1, wherein the integrated circuit is disposed upon a printed circuit board that is pluggable into a hardware bus, [One type of switch is formed of at least one network interface controller, dedicated circuits that perform switching functions, and the software switch controller that controls and directs the circuits to perform the functions, (Gross et al., Paragraphs 44 and 230)].
Regarding claim 11 and 19, the integrated circuit wherein the transaction in the message is in a first format and the representation of the transaction is in a second format, [The STT header is in a format that is independent from the operating system on which the switch controller is executing. The metadata is in a format that is suitable for the operating system on which the switch controller is executing, (Gross et al., Paragraph 182)]. 

Regarding claims 12 and 20, the integrated circuit wherein the representation of the transaction is encoded in fewer bits than the transaction in the message, [the last four bits of the flags field are reserved for specifying other information regarding the encapsulated packet, (Gross et al., Paragraph 135)]. 

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Gross et al.  (US 2015/0019748 A1) in view of Chopra et al. (US 2013/0091349 A1) and further in view of Clark et al. US 2019/0109822 A1.

Regarding claim 9, the modified Gross et al. teaches a method of tunneling a data packet by encapsulating the data packet with a protocol header and specifying information in the fields of the header in a manner that a network switch can offload processing tasks to its network interface controller, (Gross et al., Abstract),
The modified Gross et al. fails to explicitly teach one-time programmable memory configured to store a symmetric encryption key, wherein operations performed by the integrated circuit are defined in program logic encrypted by the symmetric encryption key,
Clark et al. teaches that at least a portion of the network packet may be encrypted using a symmetric key algorithm, (Paragraph 220), 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gross et al. by including that one-time programmable memory configured to store a symmetric encryption key, wherein operations performed by the integrated circuit are defined in program logic encrypted by the symmetric encryption key, (Clark et al., Paragraph 220), in order to provide, for example, a product for securing communications of a plurality of networked computing devices, (Clark et al., Paragraph 5).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478